SLIP 0P . 03-72

' UNITED STATES COURT OF ]NTERNATIONAL TRADE

BEFORE: UNASSIGNED b

FORMER EMPLOYEES OF )
AMERIPHONE, INC.‘, )
_ Plaintiffs, §
v. § Court No. 03-00243
UNH`ED STATES, §
Defendant. §
ORDER

 

Upon consideration of defendant's consent motion for voluntary remand, it is hereby

ORDERED that the motion is granted; and it is further

ORDERED that this action is remanded to the Department of Labor/~to conduct a further
investigation and to make a redetermination as to whether petitioners are eligible for certification for
transitional adjustment assistance benefits; and it is further

ORDERED that the remand results shall be filed no later than 60 days after the date of this
order; and it is further

ORDERED that plaintiffs shall file papers with the Court indicating whether they are satisfied or
dissatisfied with the remand results no later than 30 days after the remand results are filed with the ~
Court; and it is further

ORDERED that the deadline for the filing of (l) the answer pursuant to Rule l2(a)(l)(A), and
(2) the administrative record pursuant to 28 U.S.C. § 263 S(d)(l) and Rule 72(a), shall be extended to

30 days after plaintiffs indicate whether they are satisfied or dissatisfied with the remand results.

/S/ Delissa A. Ridgway
Judge

Dated: ’  2003
'Ne ork, New York .